Citation Nr: 0737690	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-27 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to entitlement to Department of Veterans Affairs (VA) 
compensation benefits.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The appellant had active service from September 1988 through 
July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the VA 
Regional Office (RO) in North Little Rock, Arkansas, which 
adjudicated the issue on appeal.


FINDINGS OF FACT

1.  The appellant was on a period of unauthorized absence 
from the service for 121 days, from February 4, 1991, through 
June 5, 1991.

2.  Following the appellant's unauthorized absence, he 
accepted a discharge under other than honorable conditions in 
lieu of court martial.

3.  The appellant does not allege, and the evidence does not 
show, that he was insane at the time of the offenses that 
resulted in his discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5303 
(West 2002); 38 C.F.R. §§ 3.1, 3.12 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 2004 administrative decision, VA decided that 
"the service member's discharge from service on July 8, 
1991, was under conditions which bar entitlement to benefits 
from the Department of Veterans Affairs (VA) due to 
acceptance of an undesirable discharge to escape trial by 
general court martial."  The appellant has appealed that 
decision and is seeking to establish his status as a 
"veteran" for VA benefits purposes.

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions under than dishonorable."  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If a former 
service member did not die in service, pension, compensation, 
or dependency or indemnity compensation benefits are not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a).  

Acceptance of an undesirable discharge to escape trial by 
general court martial is considered to have been issued under 
dishonorable conditions.  38 C.F.R.                § 
3.12(d)(1).  A discharge or release because of willful and 
persistent misconduct, including discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct, will also be 
considered a discharge under dishonorable conditions.  
38 C.F.R. § 3.12(d)(4).  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  Id.

The Board notes that if it is established that the person in 
question was insane at the time of committing the offense 
leading to the discharge, that person is not precluded from 
benefits by that discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  An "insane" person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354.  However, appellant has 
not alleged, and the evidence does not show, that he was 
insane at the time of committing the offenses leading to his 
discharge.

The appellant's DD Form 214, as well as other service 
personnel records, shows that he was discharged from the 
military in July 1991 under other than honorable conditions.  
This followed the appellant's absence without leave from 
February 4, 1991, through June 5, 1991.  He was discharged 
several days later under other than honorable conditions for 
the good of the service in lieu of court martial. 
 
The appellant does not dispute that he received an other than 
honorable discharge in lieu of court martial.  Rather, he 
maintains that the discharge was excusable because of a 
hardship he was under following a family crisis involving his 
brother being shot execution style in November 1989.  The 
Board notes, however, that the appellant's unauthorized 
departure from service occurred in February 1991, over a year 
after his brother's death.  

In any event, the Board notes that compelling circumstances 
warranting a prolonged unauthorized absence only applies to 
the bar to benefits by reason under other than honorable 
conditions issued as a result of an absence without leave 
(AWOL) for a continuous period of 180 days under 38 C.F.R. 
§ 3.12(c)(6).  In this case, the appellant was AWOL for 121 
days.  As such, the provisions of 38 C.F.R. § 3.12(c)(6) are 
not for consideration.  In addition, even assuming for the 
sake of argument that these provisions are applicable, the 
Board finds that an unauthorized absence over a year after a 
family crisis would not equate to compelling circumstances.

In this case, both 38 C.F.R. § 3.12(d)(1) and 38 C.F.R. 
§ 3.12(d)(4) apply.  Following the appellant's apprehension 
and return to Army custody, he accepted an undesirable 
discharge for the good of the service in lieu of general 
court martial.  As such, the discharge is considered to have 
been issued under dishonorable conditions.  38 C.F.R. § 
3.12(d)(1).  

Also, the appellant's AWOL status for 121 days can be 
considered willful and persistent misconduct.  Unauthorized 
absence is the type of offense that would interfere with and 
preclude the performance of the appellant's military duties 
and, thus, cannot be considered a minor offense.  Cropper v. 
Brown, 6 Vet. App. 450, 453 (1994).  A period of AWOL as 
lengthy as the appellant's equates to serious misconduct and, 
by analogy, was persistent.  See Winter v. Principi, 4 Vet. 
App. 29 (1993) (finding that 32 days AWOL out of 176 days 
total service equals severe willful misconduct and, by 
analogy, persistent).  Because the appellant's 121-day period 
of unauthorized absence can be considered willful and 
persistent misconduct, his discharge is considered to have 
been issued under dishonorable conditions.  38 C.F.R. 
§ 3.12(d)(4).

The Board thus concludes that there is insufficient evidence 
to find that the appellant had an honorable period of service 
between September 22, 1988, and July 8, 1991.  As such, the 
preponderance of the evidence is against his claim.  Because 
the appellant accepted an undesirable discharge in lieu of 
court martial, and because his 121-day period of AWOL is 
considered willful and persistent misconduct, his discharge 
is considered to have been issued under dishonorable 
conditions.  Thus, the appellant is not considered a veteran, 
thereby barring eligibility to VA compensation benefits.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d), 3.12(a), (d).  

The Duties to Notify and Assist

VA fulfilled its duties to notify and assist the appellant 
with regard to this appeal of the February 2004 
administrative decision.  Sufficient evidence is available to 
reach a decision and the appellant is not prejudiced by 
appellate review at this time.  See 38 U.S.C.A. § 5103(a), 
5103A; 38 C.F.R. § 3.159.

The November 2003 VA letter informed the appellant that VA 
would make a decision about the character of his military 
service and his eligibility for VA benefits.  He was provided 
the pertinent regulations at that time and advised to submit 
information that would tend to support his claim (such as the 
events that led to his discharge, etc.).  He was not provided 
with notice of the type of evidence necessary to establish an 
effective date or disability rating for the benefits 
requested.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice provided to the appellant on 
this element, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  As 
determined, above, the preponderance of the evidence is 
against a finding that the appellant is a veteran for VA 
compensation purposes, so any questions as to effective date 
and disability ratings to be assigned for benefits are 
rendered moot.  Thus, the November 2003 letter satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2007).  

VA also has a duty to assist the appellant in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2007).  The claims folder contains 
the appellant's statements and his service personnel records, 
including the DD Form 214 denoting his type of separation 
from service.  VA has done everything reasonably possible to 
assist the appellant.  A remand for further development of 
this issue would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board finds that no further action is needed to meet the 
requirements of the Veterans Claims Assistance Act of 2000 or 
the Court.


ORDER

Eligibility for VA compensation benefits is denied based upon 
the character of the appellant's discharge.



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


